Citation Nr: 0732192	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-22 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) for accrued 
benefit purposes.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to March 
1946.  He died in September 2003.  The appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The appellant initially appealed additional issues 
of entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318, entitlement to service connection for the 
cause of the veteran's death, and eligibility for Dependent's 
Educational Assistance (see July 2004 notice of 
disagreement), but she only perfected those issues as noted 
on the title page of this decision (see June 2005 substantive 
appeal).  

Pursuant to the appellant's hearing request, she was 
scheduled to attend a personal hearing at the RO in May 2007, 
but she later cancelled this hearing and requested a Board 
videoconference hearing in its place.  However, in July 2007, 
the appellant withdrew her videoconference hearing request 
and asked that her appeal be considered by the Board based on 
the evidence already of record.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD was productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  The record does not reflect that the veteran was unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for the award of an initial rating in excess 
of 30 percent for the veteran's post-traumatic stress 
disorder for accrued benefit purposes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for the award of a total disability rating 
based on individual unemployability for accrued benefit 
purposes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2007) redefined VA's duty 
to assist the claimant in the development of a claim. VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an October 2006 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for accrued 
benefits, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or to submit any further evidence that was 
relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran and 
appellant, and a report provided by a private physician who 
saw the veteran in consultation in April 2001.

In summary, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  In fact, the appellant stated in writing in June 
2006 that she had no additional evidence to submit to 
substantiate her claim.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the claimant.  Moreover, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder (PTSD) and for a TDIU, for accrued benefit purposes, 
any question related to an effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.  Moreover, the appellant was provided with 
the disability rating and effective date elements of a claim 
in notices dated in June 2006 and April 2007.

II.  Facts

On file are VA psychological progress notes showing that the 
veteran was seen in November 1995 and February 1996 due to a 
concern regarding suicidal ideation.  In December 1995, the 
veteran's spouse reported by telephone that the veteran had 
displayed no suicidal gestures recently and was doing "a 
little better".  In February 1996, the veteran reported that 
he was "100% better" with a brighter mood, good sleep and 
appetite, and decreased depression and anger.  No further 
follow up was found necessary at that time.

In April 1999, the veteran filed a claim for service 
connection for PTSD.

During a September 1999 VA orthopedic examination, the 
veteran reported sustaining a gunshot wound to his left 
forearm that shattered the bones of his forearm.  He was 
treated in a field hospital and was then evacuated and 
remained in convalescence for 19 months.  His main complaint 
at the examination was continuous pain in his left upper 
forearm.  He also complained of weakness and giving way in 
his left arm.  He said activities of daily living exacerbated 
the pain.  He reported that due to his pain he was unable to 
lift more than three pounds on the left side and pushing was 
limited to less than 10 pounds.  Grasping was limited to an 
empty coffee cup.  He also reported that incoordination and 
weakness were associated with the pain.  He further reported 
that his left side had been affected by a prior 
cerebrovascular (CVA).  He said he had been retired since 
1990.

Findings regarding the left arm revealed grip strength of 3/5 
on the left compared to 5/5 on the right.  Normal attitude of 
the wrist apparently demonstrated 16 degrees radial deviation 
at rest.  Wrist extension was 0-55/0-7[0] normal.  Wrist 
flexion was 0-38/8-80 normal.  Radial deviation was 0-25/0-20 
normal.  Ulnar deviation was 0-10/0-45 degrees normal.  
Supination was 0-10/0-85 degrees normal.  Pronation was 0-
8/0-80 degrees normal.  X-ray of the forearm showed a well 
healed internally fixed radial disphyseal fracture.  The 
elbow view demonstrated mild degenerative joint disease.  
Imaging studies, including the left wrist, revealed 
posttraumatic degenerative changes including what appeared to 
be a dorsal subluxation of the distal ulna and foreshortening 
of the radius.  An impression was rendered of significant 
traumatic degenerative arthritis with apparent residual 
deformity secondary to the service-connected wound of the 
forearm.  The examiner opined that the veteran's functional 
loss plus malunion of the radius, represented a serious 
functional impairment, in terms of his ability to carry out 
normal functioning activity.  In addition, the veteran's 
atrophy of the extensor muscles and flexor muscles of the 
forearm secondary to his trauma contributed to his loss of 
function.  

In April 2001, the veteran underwent a private neurological 
consultation related to his history of CVAs.  His assessment 
included suspected dementia, probably due to a combination of 
Alzheimer's disease and multiple cerebral infarctions.

VA outpatient records in 2001 show treatment for nonservice-
connected disabilities, including numerous syncopal episodes, 
CVAs in February 1999 and March 2000, and diabetes mellitus.  

In September 2001, the veteran underwent an Examination For 
Housebound Status or Permanent Need For Regular Aid and 
Attendance (VA Form 21-2680).  The examiner certified that 
the veteran required the daily personal health care services 
of a skilled provider without which he would require 
hospital, nursing home or other institutional care.  He 
diagnosed the veteran as having status post CVAs - 
dementia/hemiplagia, diabetes mellitus.  

During a January 2002 VA aid and attendance examination, the 
veteran was noted to be in a wheelchair and had significant 
dementia.  The veteran's wife reported that the veteran's 
health had been declining over the past two years and that 
ever since a CVA in March 1999, he stopped driving and was 
almost housebound.  There are no reports or findings 
regarding the veteran's left arm disability or PTSD.  He was 
diagnosed as having significant progressive dementia, history 
of CVA, chronic dizziness and vertigo with significant gait 
and posture instability, hypercholesterolemia, insulin 
dependent diabetes for the last 25 years, and degenerative 
arthritis.

The veteran's first and second wives and one of his daughters 
(from his first marriage) submitted statements in August 2002 
attesting to his abusive behavior while living with them.  
His present wife said that during the 36 years of their 
marriage the veteran displayed violent mood swings and was 
easily angered.  She said that the Zoloft he began taking 
"helped him very much".  The veteran's ex-wife, who married 
him while he was still in service, said that his behavior 
changed after service and that is when he became physically 
and verbally abusive.  

VA outpatient records dated from 2002 to May 2003 are devoid 
of complaints, treatment or diagnoses related to PTSD.  A 
January 2002 record contains the veteran's medical history as 
including cerebrovascular accidents (CVA) in February 1999 
and March 2000, depression since the CVA in 1999, diabetes 
mellitus, on insulin, aortic stenosis mild per echocardiogram 
in July 2000, and status post prostate surgery in the 1980s.  
This record also notes that the veteran had memory problems 
and cognitive deficits most likely related to his multi 
infarcts.  He also had insomnia.  

In March 2003, the veteran underwent a VA PTSD examination.  
He denied any psychiatric hospitalizations.  He reported that 
after service he wandered from job to job.  He said he was 
presently married to his second wife and they had two 
children.  He had six children with his first wife and that 
marriage ended in divorce.  He reported having a poor 
relationship with his children while they were growing up due 
to his volatility.  He said they were unable to bring their 
friends home because of his unpredictability and rage.  His 
history included multiple assaultiveness and fights.  He 
denied any history of suicide attempts.  His last suicidal 
ideation was three years earlier at which time he began 
taking Zoloft.  He remained solitary and had few recreational 
interests.  It is noted that the veteran's post military 
experience seemed to have been seriously affected by his 
PTSD.      

On examination there was no indication of impairment in 
thought process or communication.  There was also no 
indication of delusions or hallucinations, with the exception 
of when the veteran was describing combat experiences.  He 
maintained eye contact during the interview.  He denied any 
present suicidal or homicidal thoughts.  He had the ability 
to maintain personal hygiene.  He was oriented to person, 
place, time and situation.  Testing revealed a significant 
cognitive dysfunction and cognitive disorder.  There was no 
obsessive or ritualistic behavior observed.  His rate and 
flow of speech were within normal limits.  There was no 
indication of panic attacks, mood disorder or impaired 
impulse control.  He had not had impaired impulse control 
since he began taking Zoloft three years earlier.  He did 
report sleep impairment including walking the floor at night.  
Regarding the criteria for PTSD, the veteran had avoidance 
symptoms, a feeling of detachment from others, and an 
inability to experience emotions.  He had continued 
irritability and at times outbursts.  He had easily startle 
response and reported difficulty concentrating.  The examiner 
opined that the veteran had significant impairment, 
psychosocial impairment, since World War II.  He assessed the 
veteran as having PTSD, chronic depressive disorder, and NOS 
Dementia.  He assigned the veteran as having a global 
assessment of functioning score (GAF) of 55.  

In September 2003, the veteran filed a claim for a TDIU.  

The veteran's VA terminal records in September 2003 are 
devoid of complaints or treatment related to PTSD.  They show 
that he had myocardial infarction and pneumonia.  His medical 
history included diabetes mellitus, cerebrovascular disease, 
stricture of artery, syncope and collapse, arteriosclerotic 
dementia, peripheral vertigo, unspecified idiopathic 
peripheral neuropathy, essential hypertension, major 
depressive disorder, single episode, hemiplegia, other 
abnormal blood chemistry, other specified visual disturbance, 
unspecified transient cerebral ischemia, circulatory diseases 
not otherwise classified.  

On file is the veteran's Death Certificate showing that he 
died in September 2003 of heart failure.  There were no other 
causes of death listed.  An autopsy was not performed.  

III.  Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and unpaid for a period not to exceed two years 
prior to death may be paid to his spouse.  38 U.S.C.A. § 5121 
(West 2002).

The Board notes that the statute above was amended in January 
2003 to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in September 2003, the appellant's claim must be considered 
under the version of 38 U.S.C.A. § 5121(a) previously in 
effect, which limited eligibility for accrued benefits to a 
two-year period.

The law requires that in order for a spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death or else be entitled to the benefits 
under an existing rating or decision.  Jones v. West, 136 F. 
3d. 1296 (Fed. Cir. 1998).  In the instant case, the 
increased rating claim and claim for a TDIU were pending at 
the time of the veteran's death, and thus entitle the 
appellant to accrued benefits if supported by the evidence.

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991); 38 C.F.R. § 
3.1000(a), (c) (2007). The appellant in this case filed a 
claim for accrued benefits in November 2003, the same year as 
the veteran's demise.  She thus meets the one-year regulatory 
requirement for filing an accrued benefits claim.  Id.

The adjudication of the claim for accrued benefits must be 
made based upon the evidence on file at the time of his 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time.  See 38 
U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) 
(2007); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA records are deemed to be constructively in the possession 
of VA adjudicators and must be obtained).

A.  PTSD

Pertinent Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability 
as reflected by the current medical findings.  38 U.S.C.A. § 
1155.  The average impairment is set forth in VA's Schedule 
for Rating Disabilities, codified in 38 C.F.R. Part 4 (2007), 
which includes Diagnostic Codes that represent particular 
disabilities.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Because the appellant's appeal of the RO's assignment of a 30 
percent rating for the veteran's service connected PTSD stems 
from an original grant of service connection, VA is required 
to consider whether a "staged rating" is appropriate.  That 
is, VA must assess the level of the veteran's PTSD from the 
effective date of the grant of this disability and assign 
appropriate evaluation(s) accordingly.  See Fenderson v. 
West, 12 Vet. App. 119 (2000).

Under the pertinent criteria (set forth at 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (2007)) for rating mental 
disorders, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment of social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

Discussion

The medical evidence with respect to the service connection 
claim for PTSD that the veteran filed in April 1999 is scant, 
and consists primarily of a VA PTSD examination reported 
dated in March 2003.  

Based on a thorough review of the VA examination report 
above, along with all medical records on file, the Board 
finds that the veteran's symptoms did not meet the criteria 
for a higher than 30 percent rating at any time since he 
filed his April 1999 claim for service connection.  In this 
regard, the veteran's predominant symptoms included sleep 
impairment, rage issues, unpredictability, social isolation, 
a feeling of detachment from others, startle response and 
avoidance symptoms.

Notwithstanding the symptoms noted above, the veteran had not 
been shown to have flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.  
Rather, his rate and flow of speech were within normal limits 
and he had no indication of panic attacks, mood disorder or 
impaired impulse control.  He also had no indication of 
delusions or hallucinations, with the exception of when he 
was describing his combat experiences.  He was further noted 
to be oriented times three.  Other findings show that he 
denied suicidal or homicidal ideation, and had no indication 
of impairment in thought process or communication.  

Though the veteran was noted to reveal a significant 
cognitive dysfunction and cognitive disorder, these symptoms 
were not attributed to his PTSD.  Rather, the medical 
evidence suggests that they are due to his two previous CVAs, 
one in February 1999 and one in March 2000.  In this regard, 
a January 2002 VA medical record states that the veteran's 
memory problems and cognitive deficits were most likely 
related to his multi infarcts.  Also, while VA outpatient 
records show that the veteran had dementia, a neurological 
consultant opined in April 2001 that it was probably due to a 
combination of Alzheimer's disease and multiple cerebral 
infarctions.  As for the veteran's depression, this same 
January 2002 record states that the veteran had depression 
since his CVA in 1999.  With this said, the United States 
Court of Appeals for Veterans Claims (Court) in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."

As is noted above, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  
Thus, the veteran's assessed GAF score in March 2003 of 55 is 
indicative of no more than moderate symptoms.  In addition, 
the record shows that the veteran had not sought psychiatric 
treatment for his PTSD during his lifetime.

In denying an initial rating greater than 30 percent for the 
veteran's PTSD, the Board has considered the concept of 
"staged" ratings pursuant to Fenderson, supra, but a review 
of the record shows no distinctive periods for which the 
required schedular criteria was met for a higher rating for 
this disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim for a 
higher than 30 percent initial rating for PTSD for accrued 
benefit purposes, and it must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b).



B.  TDIU

Pertinent Criteria

The appellant seeks a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2007).  It is the established policy of the 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2007).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (2007).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

Discussion

In the present case, the veteran had been awarded service 
connection for PTSD, for which a 30 percent rating had been 
assigned.  In addition, he had been awarded a 30 percent 
rating for left forearm damage muscle group VII and VIII, a 
10 percent rating for left radius malunion, a 10 percent 
rating for left forearm loss of supination, and a 10 percent 
rating for left wrist arthritis.  Thus, his total combined 
rating was 60 percent.  Consequently, his overall combined 
rating did not satisfy the schedular requirements for 
consideration of a TDIU pursuant to 38 C.F.R. §§ 3.340, 
4.16(a) since he did not have at least one disability rated 
40 percent or higher.

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board 
is precluded from assigning an extra-schedular rating in the 
first instance, but the Board is not precluded from 
considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).

The contention is that the veteran was unemployable due to 
psychiatric symptomatology resulting from his PTSD and left 
arm disability.  However, as reported by a VA orthopedic 
examiner in September 1999, the veteran had retired years 
earlier, in 1990, at the age of 67.  He retired long before 
he was diagnosed as having PTSD and there are no records 
showing that he retired due to psychiatric symptoms or his 
left arm disability.  While there is no disputing that prior 
to the veteran's death he was impaired due to his PTSD 
symptomatology and had a "serious functional impairment" 
due to his left arm disability (as noted by the September 
1999 VA examiner), he had also been diagnosed with a 
multitude of other diagnoses, to include diabetes mellitus, 
cerebrovascular disease, stricture of artery, syncope and 
collapse, arteriosclerotic dementia, peripheral vertigo, 
unspecified idiopathic peripheral neuropathy, essential 
hypertension, major depressive disorder, single episode, 
hemiplegia, other abnormal blood chemistry, other specified 
visual disturbance, unspecified.  In short, the competent 
medical evidence, to include the VA psychiatric examination 
in March 2003 and orthopedic examination in September 1999, 
does not support a finding that the veteran's PTSD and left 
arm disability, in and of themselves, prevented the veteran 
from obtaining and/or maintaining substantially gainful 
employment.  In fact, the appellant reported to a VA examiner 
in January 2002 that the veteran's health condition had been 
deteriorating significantly over the last two years and that 
after his CVA in March 1999, the veteran had been unable to 
drive and became essentially housebound.  It was also noted 
that the veteran's medical history was positive for 
significant dementia for the last two years.  Accordingly, 
the Board concludes that referral for extraschedular 
consideration for a TDIU rating is not warranted in this 
case.

In conclusion, the veteran did not satisfy the requirements 
for consideration of a TDIU on a schedular basis, and no 
competent medical evidence is of record to the effect that he 
was unable to obtain and/or maintain substantially gainful 
employment due to his service-connected PTSD and left arm 
disabilities alone.  Although the Board does not dispute the 
veteran experienced impairment due to his PTSD and left arm 
disabilities as noted above, this appears to have been 
adequately reflected by his assigned ratings of 30 percent 
(PTSD), 30 percent (left arm), 10 percent (left arm), 10 
percent (left arm) and 10 percent (left arm).  See Van Hoose, 
supra.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to a TDIU.  As a preponderance of the 
evidence is against the award of a total rating, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD for accrued benefit purposes is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability for 
accrued benefit purposes is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


